Radcliff, J. and Kent, J.
were of opinion that the application ought to be refused, on the ground that if the facts stated were returned on the habeas corpus, it would be conclusive against his. discharge.
Benson, J. said the motion ought to be denied, because hi s court had no jurisdiction in the case.(b)
Lewis, J. and Lansing, Ch. J. were for granting, the Habeas corpus.
Motion denied.

 In the matter of Roberts, 2 Hall’s Law Journal, 192; and see In the matter of Ferguson, 9 Johns. 239, where the court doubtupon this question ; but see against the opinion of Benson, J.; Matter of Carleton, 7 Cowen, 471.; In the matter of Stacy, 10 Johns. 327, and In the matter of Wyngall, 5 Hill, 16, no objection was taken to tbe habeas corpus on that ground.